Citation Nr: 9923970	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-18 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disability 
manifested by dizzy spells.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In July 1998, the veteran had a hearing before the 
undersigned at the RO.

Documents submitted by the veteran and/or added to the record 
subsequent to its transfer to the Board in August 1998 
constitute essentially duplicative contentions and/or 
evidence previously of record.  As such, referral of the 
record to the RO pursuant to 38 C.F.R. § 20.1304(c) (1998) is 
not warranted.


FINDINGS OF FACT

1.  In October 1980, June 1987, June 1988, and June 1991, the 
Board affirmed the RO's denial of entitlement to service 
connection for disability manifested by dizzy spells.

2.  The evidence associated with the claims file subsequent 
to the Board's June 1991 decision, when considered in 
conjunction with evidence previously of record, is cumulative 
and redundant, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's decision of June 1991 which denied service 
connection for disability manifested by dizzy spells is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).

2.  The evidence received since June 1991 is not new and 
material to reopen the veteran's claim of entitlement to 
service connection for disability manifested by dizzy spells.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
disability manifested by dizzy spells.  He states that they 
are primarily the result of his exposure to carbon 
tetrachloride in service.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  

This case was previously before the Board of Veterans' 
Appeals in October 1980, June 1987, June 1988, and June 1991.  
Each time, the Board affirmed the RO's denial of entitlement 
to service connection for disability manifested by dizzy 
spells.  In October 1980, the Board found that the veteran 
did not demonstrate any symptoms attributable to any carbon 
tetrachloride exposure while on active duty.  Specifically, 
the Board noted that no medical opinion had ever been 
expressed that the claimed dizziness was related to such 
exposure.  In June 1987, June 1988, and June 1991, the Board 
found that new and material evidence had not been received to 
reopen the claim.

In 1990, the veteran appealed to the United States Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims); however, the case was dismissed due to lack of 
jurisdiction. 


In December 1996, the veteran again requested that the RO 
reopen his claim of entitlement to service connection for 
disability manifested by dizzy spells.  By a rating action in 
January 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, found that new and 
material evidence had not been received to reopen that claim. 

Generally, when a claim is disallowed by the Board, that 
claim may not thereafter be reopened and allowed, and a claim 
based upon the same factual basis may not be considered by 
the Board. 38 U.S.C.A. § 7104(b).  The exception to that rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a), since the last final disallowance of the claim.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.


The U.S. Court of Appeals for the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Moreover, once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996). 

Evidence submitted since the last Board decision in June 1991 
consists of a service personnel record; duplicate service 
medical records; duplicate VA medical records, dated in 1978 
and 1987; VA outpatient records, dated from August 1988 
through December 1991; private medical records, dated from 
January to April 1992; documentation showing that since June 
1990, the veteran has been receiving Supplemental Security 
Income from the Social Security Administration; and the 
transcript of the veteran's hearing on appeal, held at the RO 
in July 1998. 

During his hearing, the veteran testified, in essence, that 
he sustained disability manifested by dizziness in service, 
primarily as a result of exposure to carbon tetrachloride.  
He cited service medical records which he stated showed 
evidence of his dizziness, particularly those which showed 
that he passed out while standing in parade formation in 
November 1955 and those which he stated showed low blood 
pressure readings.  He emphasized that a VA treatment record 
from January 1978 had indicated a provisional diagnosis of 
dizziness and had questioned the possibility that such 
disability was due to carbon tetrachloride exposure.  He also 
emphasized the results of VA laboratory testing performed in 
1987, which he stated showed that his dizziness was due to 
exposure to carbon tetrachloride.  

The veteran's theory of the case and the medical evidence he 
cited in his testimony were previously of record and were 
considered and rejected by the Board in its prior decisions.  
While the additional records and reports noted above show 
that the veteran was treated for dizzy spells in the late 
1980's and early 1990's, there is no medical evidence that 
those spells were in any way related to service.  The only 
evidence of such a relationship is contained in the veteran's 
testimony.  While he is competent to testify as to symptoms 
he might have observed, he is not competent to render medical 
diagnoses or to establish an etiological relationship between 
a disability and inservice manifestations.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, the "new and material evidence" burden of 38 U.S.C.A. 
§ 5108 cannot be met by relying on such lay evidence.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, 
the evidence added to the record since the Board decision in 
June 1991 is cumulative or duplicative in nature and cannot 
be considered new and material for the purpose of reopening 
the claim of entitlement to service connection for disability 
manifested by dizziness. 

In arriving at this decision, the Board notes that in 1997, 
Public Law 105-111, 111 Stat. 2272 (November 21, 1997), 
amended title 38 of the U. S. Code by inserting new sections 
5109A and 7111.  See Dittrich v. West, 11 Vet. App. 10, 11 
(1998).  The new sections allow for a claimant to raise a 
claim of clear and unmistakable error (CUE) in a Board 
decision.  For the Board to entertain jurisdiction based on 
the new law, however, there must be a claim asserting CUE in 
a prior Board decision.  See Johnston v. West, 11 Vet. App. 
240, 242 (1998); Carpenter v. West, 11 Vet. App. 140, 144-45 
(1998); and Dittrich, 11 Vet. App. at 12.  No such claim has 
been presented in this case.


ORDER

New and material evidence not having been presented, the 
appeal to reopen the claim of entitlement to service 
connection manifested by dizziness is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

